Press Release Contact: Mark E. Patten, Sr. Vice President & Chief Financial Officer mpatten@ctlc.com Phone: (386) 944-5643 Facsimile: (386) 274-1223 FOR IMMEDIATE RELEASE CONSOLIDATED TOMOKA ACQUIRES FIVE TRIPLE NET PROPERTIES FOR $12.8 MILLION IN ORANGE COUNTY, CA December 14, 2012 - DAYTONA BEACH, FLORIDA - Consolidated-Tomoka Land Co. (NYSE MKT: CTO) announced today it has acquired five properties leased to Bank of America, N.A., in Orange County, California for $12.8 million. The five properties are leased to Bank of America, N.A., with an initial term of 15 years. John P. Albright, President and Chief Executive Officer of the Company stated, “We are pleased to have completed the acquisition of additional high quality income properties in a new market with a new credit tenant, bringing our single tenant portfolio to thirty-one properties in seven states.” He also noted, “We continue to grow our income property portfolio and diversify with respect to both tenants and markets as demonstrated through our $25.7 million of acquisitions in eight properties in 2012.” About Consolidated-Tomoka Land Co. Consolidated-Tomoka Land Co. is a Florida-based publicly traded real estate company, which owns a portfolio of income properties in diversified markets in the United States as well as over 11,000 acres in the Daytona Beach area.Visit our website at www.ctlc.com. "SAFE HARBOR" Certain statements contained in this press release (other than statements of historical fact) are forward-looking statements.The words “believe,” “estimate,” “expect,” “intend,” “anticipate,” “will,” “could,” “may,” “should,” “plan,” “potential,” “predict,” “forecast,” “project,” and similar expressions and variations thereof identify certain of such forward-looking statements, which speak only as of the dates on which they were made.Forward-looking statements are made based upon management’s expectations and beliefs concerning future developments and their potential effect upon the Company.There can be no assurance that future developments will be in accordance with management’s expectations or that the effect of future developments on the Company will be those anticipated by management. Back to 8K
